Citation Nr: 1623516	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include obsessive compulsive disorder (OCD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March to April 1969.

This matter came to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in September 2011; the transcript is of record.

This matter was remanded in March 2012 and January 2015.


FINDING OF FACT

The evidence of record is against a finding that a psychiatric disability, to include OCD, was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include OCD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent a letter in April 2009 pertaining to his psychiatric claim that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter also provided notice of the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At her hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to his etiological assertions.  Ultimately the claim was remanded for examinations and outstanding treatment records.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the psychiatric issue to include substantial compliance with the Board Remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The virtual folder contains the Veteran's service treatment records, private treatment records, and lay statements and testimony from the Veteran.  The Veteran was afforded a VA examination and addendum etiological opinions were proffered.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as psychosis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

While no psychiatric abnormality was noted on the Veteran's entrance examination, the service treatment records show treatment for suicidal gestures in March 1969, shortly after he entered active duty service.  He was referred for a neuropsychiatric evaluation.  The examiner noted that his past history is indicative of an unstable, passive-dependent individual who is unable to make satisfactory decisions concerning his behavior.  His school history is replete with continued conflicts with authority figures and peers.  He received approximately eight suspensions for truancy.  He drank frequently and heavily which resulted in conflicts with the law.  Medical examination did not reveal any psychosis, neurosis, significant depression, or brain impairment.  The examiner found that he could not adjust to the stresses of military life or identify with the other Privates.  

The Veteran was referred to the Depot Aptitude Board for a character and behavior disorder.  An April 1969 Aptitude Board Report reflects that the Veteran had active duty for 20 days and inactive duty for 2 days.  The examiner checked the box for:  

This member's general qualifications do not warrant retention in the service.  Member not in need of hospitalization and has not completed recruit training.  The member has been counseled concerning his deficiencies and afforded a reasonable opportunity to overcome them.  Member's condition existed prior to entry into naval service and has not been aggravated by service.  If discharged will not be a menace to self or others.  It is recommended that member be discharged by reason of unsuitability.  Member has been afforded an opportunity to submit a statement in his behalf and any statement submitted was considered before a final recommendation was made.  

The Veteran was discharged on April 10 due to unsuitability.

Post-service, the Veteran underwent a VA psychiatric examination in February 2010.  This examiner stated that she could not provide an opinion on the cause of the Veteran's obsessive compulsive disorder without resorting to mere speculation.  Her rationale for this focused on whether the Veteran was aware that his discharge was not for medical reasons and that he was not diagnosed with a mental illness during service.  While this addresses some concerns that the Veteran has voiced during the pendency of the appeal, it does not sufficiently explain why a medical nexus opinion could not be offered without resorting to mere speculation.  

Correspondence dated in October 2010 from N.A.D., M.D., reflects that the Veteran suffers from a long-standing anxiety disorder, which is fairly well-controlled.  The physician stated that the Veteran's experiences during basic training for Marine Corps may well have contributed to his emotional problems.  At the time of service he was only 17 years old.  He suffered great embarrassment over being sent home after such a short time.  

In March 2012, the Veteran underwent a VA examination.  The examiner checked the box indicating that his claimed condition was less likely than not incurred in or caused by service.  The examiner reasoned that the Veteran's suicidal gesture in service was an immature response to the stress of basic training.  The examiner stated that his currently diagnosed disorder, dysthymic disorder presenting with depression and anxiety, may stem in small part (less than 25%) from his experience in basic training.  The examiner noted that the Veteran reported that he had been hospitalized in the past for depression and suicidal ideation, but brought no current records of treatment.  The examiner opined that nexus to the incident in service could not be clearly established and per the Veteran's account he is now asymptomatic. 

Clarification was sought from the examiner due to the contradictory nature of the opinion provided.  The question presented to the examiner was whether a psychiatric disability is at least as likely as not due to service.  While the examiner checked the box indicating that his disability is less likely as not due to service, the examiner then opined that a portion of his disability may stem in small part due to service.  Thus, clarification was necessary.

In a March 2015 addendum opinion, the same VA examiner noted that the Veteran served for 23 days.  The examiner noted that service treatment records indicated that the Veteran's problems with authority existed prior to entry.  The Veteran has had little to no indication of a psychiatric disorder in his adult life.  The examiner did additionally, however, that no symptoms of dysthymia were apparent prior to basic training.

In an April 2015 addendum opinion, the same VA examiner noted that there was no evidence of psychiatric treatment other than that noted in the letter from an outside provider years ago.  The Veteran's work history and success in his later life would indicate that his brief experience in the Marines did not exacerbate a pre-existing condition and in fact that he overcame most of the difficulty he had adjusting to the Marines.  The examiner opined that it was less likely that his episodic dysthymia is due to or exacerbated by service.

In a June 2015 addendum opinion, the same VA examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran served on active duty for 20 days.  He was evaluated by a psychiatrist prior to discharge who noted a history of truancy, eight suspensions and drinking in high school.  It was the opinion of the psychiatrist that there was no evidence then of 'psychosis, neurosis, significant depression or brain impairment.'  The record indicates that the Veteran was found to be unsuitable because of anxiety and stress dealing with the rigors of basic training.  The evidence in the service record suggests this is an issue that arose prior to entry and that the suicidal gesture in the Marines was a manifestation of an earlier and ongoing problem.  In the course of the initial evaluation, the Veteran reported that he had been hospitalized three times in his adult life for treatment of depression and suicidal ideation.  He brought a letter of from a psychiatrist from 5 and a half years ago indicating that she had diagnosed him as having obsessive-compulsive disorder.  The Veteran reported that he had also been seen by a psychologist between 1999 and 2002.  For most of the Veteran's life he has had a successful vocational and social functioning at the time of the initial examination.  The examiner also opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner stated there was no evidence of exacerbation by the brief period in the service.  

Initially, the Board notes that the Veteran was presumed sound upon entry into active service as no psychiatric disorder was noted or diagnosed.  38 U.S.C.A. § 1111.   To defeat the presumption, there must be a showing that (1) a psychiatric disability clearly and unmistakably preexisted service and (2) that the disorder was clearly and unmistakably NOT aggravated beyond its natural progression by service.  

As detailed above, while the Veteran did show suicidal gestures during his short period of active service and was discharged from service due to unsuitability, the most probative opinion of record concludes that the in-service behaviors were a continuation of previously existing psychiatric problems.  Here, based on the June 2015 addendum opinion, the Board finds that the first element for rebutting the presumption of soundness has been met.  Based on the June 2015 examiner's opinion, there is also clear and unmistakable evidence that the preexisting disorder was NOT aggravated.  Thus, both prongs having been met, the presumption of soundness has been overcome.  

The Veteran contends that he developed an acquired psychiatric disorder, specifically OCD, as a result of the stresses experienced during his short period of active service.  

While the Board finds the Veteran's lay assertions and testimony credible with regard to his in-service experiences, the Board notes that the earliest post-service medical evidence of record reflecting a psychiatric disorder is found in a January 1995 private evaluation, which reflects a diagnosis of depression.  06/09/2009 VBMS entry, Medical Treatment Record-Non-Government Facility.  Correspondence dated in March 2010 from a private physician reflects that the Veteran was in treatment for depressive disorder not otherwise specified, anxiety disorder with panic attacks with obsessive compulsive symptoms, and attention deficit disorder.  04/01/2010 VBMS entry, Correspondence.  This constitutes a period of over twenty-five years since separation from service and documented post-service treatment.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the absence of treatment and the Veteran's ability to function socially and vocationally for much of his adult life, as noted by the June 2015 examiner, leads to the conclusion that the preexisting disorder was not permanently worsened as a result of active service; rather, any worsening appears to have occurred at a much later date.

While acknowledging the October 2010 statement from Dr. N.A.D., such opinion cannot provide the basis for service connection.  Due to its speculative language, this statement does not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Dr. N.A.D. did not have the benefit of review of the Veteran's service treatment records and relied solely on the contentions of the Veteran offered decades after his separation from service.  

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his in-service experiences and psychiatric symptoms (i.e., that is, symptoms capable of lay observation), diagnosing an acquired psychiatric disability due to his in-service experiences, or finding a permanent worsening as a result thereof, is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The service treatment records do not support that an acquired psychiatric disability was permanently worsened during service.  The VA examiner considered the Veteran's lay assertions and the evidence of record and provided a negative etiological opinion.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner which reflects that his psychiatric disability is not due to service. 


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include obsessive compulsive disorder, is denied.


 
____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


